Name: Commission Regulation (EEC) No 2356/84 of 10 August 1984 amending for the fifth time Regulation (EEC) No 1978/80 laying down detailed rules for the application of the special measures for soya beans
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 No L 218/ 10 Official Journal, of the European Communities 15. 8 . 84 COMMISSION REGULATION (EEC) No 2356/84 of 10 August 1984 amending for the fifth time Regulation (EEC) No 1978/80 laying down detailed rules for the application of the special measures for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as last amended by Regula ­ tion (EEC) No 1037/84 (2), and in particular Article 2 (6), the third paragraph of Article 3 and Article 4 thereof, Whereas Council Regulation (EEC) No 1037/84 has deleted from Council Regulation (EEC) No 1614/79 the reference to the most representative period for the disposal of beans grown in the Community during which the world market price for soya beans is to be determined ; whereas it is necessary to amend the detailed rules for the determination of the world market price ; Whereas in respect of the 1984/85 marketing year, pursuant to the second subparagraph of Article 2 (2) of Council Regulation (EEC) No 1614/79 , Member States may grant aid to oil mills which fulfil certain condi ­ tions ; whereas, to ensure the correct operation of the aid system, certain essential information should be specified for inclusion in the stock records of oil mills to facilitate monitoring, with provision for other rules necessary in cases where a Member State decides to grant such aid ; Whereas Article 3 of Council Regulation (EEC) No 1724/80 (3), as last amended by Council Regulation (EEC) No 2154/84 (4), provides that aid may be applied for before the delivery of soya beans to the first purchaser or their entry into the oil mill , on condition that the application is accompanied by the lodging of a security against delivery or entry ; whereas, therefore, the security arrangements should be defined as well as the conditions under which securities are forfeit in whole or in part ; Whereas, following the amendments made to Regula ­ tion (EEC) No 1614/79 by Regulation (EEC) No 1037/84 and to Regulation (EEC) No 1724/80 by Regulation (EEC) No 2154/84, certain adjustments should be made to Commission Regulation (EEC) No 1978/80 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1978/80 is hereby amended as follows : 1 . Article 1 is deleted . 2 . Article 2 ( 1 ) is replaced by the following : ' 1 . The world market price for soya beans shall be determined twice a month.' 3 . The fouth indent of Article 4 ( 1 ) is replaced by the following : '  references to the invoices or equivalent docu ­ ments for both products bought and products sold.' 4 . The following Article is inserted : 'Article 4a 1 . Where a Member State decides to apply the second subparagraph of Article 2 (2) of Regulation (EEC) No 1614/79, the oil mill shall keep separate stock records for soya beans harvested in the Community and for imported soya beans, con ­ taining at least the following information :  quantities in net weight of beans as received and, in the case of beans harvested in the Community, moisture content and impurity content,  movements between the various premises or stores of the undertaking,  quantities of beans processed,  quantities of oil and oil-cake produced and dispatched,  references to the invoices or equivalent docu ­ ments for both products bought and products sold . The undertaking must also hold its financial accounts available for inspection by the appointed body of the Member State .(') OJ No L 190, 28 . 7 . 1979 , p. 8 . (2) OJ No L 107, 19 . 4 . 1984, p. 46 . O OJ No L 170, 3 . 7 . 1980, p. 1 . (4 OJ No L 197, 27. 7. 1984, p. 6 . O OJ No L 192, 26 . 7 . 1980, p. 25 . 15. 8 . 84 Official Journal of the European Communities No L 218/ 11 (b) The obligation referred to above shall be deemed to have been fulfilled if the quan ­ tity delivered before the expiry of the said time limit is between 93 and 107 % of that stated in the application . (c) The security shall be forfeit in its entirety if the quantity delivered is less than 7 % of that stated in the application . (d) If the quantity delivered is more than 7 % but less than 93 % of that stated in the application , the security shall be forfeit in proportion to the difference between 93 % of the quantity stated in the application and the quantity actually delivered.' 11 . In Article 11a ( 1 ) and (3), ' 1984' is replaced by ' 1985' throughout. 1 2 . Article 1 2 (2) is replaced by the following : '2 . Producer Member States shall notify to the Commission : (a) by 31 October 1984 at the latest, the number of contracts lodged and the total area of culti ­ vation covered by them ; (b) before the end of each month , the quantities covered by aid applications in the preceding month . Where applications relate to quantities to be delivered under one or more contracts, the quantity may be replaced by the area of cultivation involved. However, the quantity actually delivered under the said contract or contracts must be reported as soon as possible ; (c) by 30 November 1985 at the latest, the quanti ­ ties for which aid has been granted.' 13 . In Article 12 (4), '31 December 1983 ' and '31 May 1984' are replaced by '31 December 1984' and '31 May 1985' respectively. 14. In Article 14, the second and third paragraphs are replaced by the following : ' It shall apply to soya beans harvested in the 1980/81 , 1981 /82, 1982/83 , 1983/84 and 1984/85 marketing years . However, Article 11a shall apply only to beans harvested in the 1982/83, 1983/84 and 1984/85 marketing years .' 2 . Beans harvested in the Community shall be stored separately from those imported.' 5 . Article 5 ( 1 ) is replaced by the following : ' 1 . Contracts as referred to in Article 2 (b) and Article 2a (b) of Regulation (EEC) No 1724/80 shall be concluded in writing. They must be lodged before 1 September 1984 with the compe ­ tent body of the Member State in which the beans will be harvested.' 6 . The words 'or oil mill ' are inserted after 'first purchaser' in Article 5 (2) (f). 7. In Article 5a, the phrase 'in Article 2 (c)' is replaced by 'in Articles 2 (c) and 2a (c)'. 8 . The following subparagraph is added to Article 9 (2): 'However, where a Member State decides to apply the second subparagraph of Article 2 (2) of Regu ­ lation (EEC) No 1614/79, the aid shall be advanced to an oil mill on application once the declaration of entry to the mill has been presented, provided that the application is accom ­ panied by a security equal to the amount of aid granted.' 9 . Article 10 ( 1 ) is replaced by the following : ' 1 . . The aid rate applying during the marketing year shall be fixed twice a month in time to be applied from the first and the 16th day of each month .' 10 . Article 11 is replaced by the following : ' Article11 1 . If the aid application as referred to in Article 3 of Regulation (EEC) No 1724/80 is lodged before 1 September 1984, the aid shall be paid at the rate applicable on 1 September 1984. 2 . (a) The amount of the security referred to in Article 3 of Regulation (EEC) No 1724/80 shall be 6 ECU per 100 kilograms . (b) The security shall take the form of a guarantee given by an establishment meeting the requirements set by the Member State with which the application for aid has been lodged. 3 . (a) Except in cases of force majeure, an applica ­ tion for aid shall carry with it an obligation to deliver the quantity indicated in the application not later than the end of the fifth month following that during which the application for aid is lodged. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1984. No L 218/ 12 Official Journal of the European Communities 15. 8 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 10 August 1984. For the Commission Ã tienne DAVIGNON Vice-President